WILLIAM E. DOYLE, Circuit Judge,
dissenting.
I respectfully disagree with the majority opinion.
The cause has been, it is true, ordered to be dismissed and at least part of Judge Barrett’s opinion is correct for the reason that there is nothing left of the lawsuit and therefore, there is nothing to repair or add to it. No doubt this is true. That factor can be remedied easily however by an order reinstating the complaint with directions to the district court to perform such repair work and additions as are necessary so that it passes procedural scrutiny. It is fundamental that where there is a lack of jurisdiction it does not have any effect on the cause of action. No adjudication affecting the cause has been rendered. It follows, of course, that the complaint is open to amendment and such should have been carried out.
Furthermore we must take judicial notice of the fact that the plaintiffs have now filed a new action in the district court. That effectively results in this matter becoming moot. Hence it is unnecessary to pursue the issue of whether the complaint can be amended or not.
I am not criticising the form and content of Judge Barrett’s opinion. It is well prepared and written in characteristically good style. I am merely stressing the importance of getting this matter into a posture which will allow the merits to be considered and determined. Preferably it should not become an eviction type of problem.